      Case 8:20-cr-00082-DOC Document 1 Filed 07/08/20 Page 1 of 10 Page ID #:1
                                    81'(5 6($/

 1

 2                                                             JULY 8, 2020
 3                                                                 rrp


 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                 SOUTHERN DIVISION

11                            September 2019 Grand Jury

12   UNITED STATES OF AMERICA,               No.   8:20-cr-00082 DOC
13             Plaintiff,                    I N D I C T M E N T

14             v.                            [21 U.S.C. §§ 841(a)(1),
                                             (b)(1)(C): Possession with Intent
15   QUYNHAN ADAM DO NGUYEN,                 to Distribute MDMA; 18 U.S.C.
                                             § 924(c)(1)(A)(i): Possession of
16             Defendant.                    Firearms in Furtherance of a Drug
                                             Trafficking Crime; 18 U.S.C.
17                                           § 922(g)(1): Felon in Possession
                                             of Firearms and Ammunition; 21
18                                           U.S.C. § 853, 18 U.S.C. § 924, 28
                                             U.S.C. § 2461(c): Criminal
19                                           Forfeiture]

20

21        The Grand Jury charges:
22                                     COUNT ONE
23                      [21 U.S.C. §§ 841(a)(1), (b)(1)(C)]
24        On or about November 9, 2019, in Orange County, within the
25   Central District of California, defendant QUYNHAN ADAM DO NGUYEN
26   knowingly and intentionally possessed with intent to distribute
27   3, 4-methylenedioxymethamphetamine, a Schedule I controlled
28   substance.
      Case 8:20-cr-00082-DOC Document 1 Filed 07/08/20 Page 2 of 10 Page ID #:2



 1                                     COUNT TWO

 2                      [21 U.S.C. §§ 841(a)(1), (b)(1)(C)]

 3        On or about November 10, 2019, in Orange County, within the

 4   Central District of California, defendant QUYNHAN ADAM DO NGUYEN

 5   knowingly and intentionally possessed with intent to distribute

 6   3, 4-methylenedioxymethamphetamine, a Schedule I controlled

 7   substance.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
      Case 8:20-cr-00082-DOC Document 1 Filed 07/08/20 Page 3 of 10 Page ID #:3



 1                                    COUNT THREE

 2                          [18 U.S.C. § 924(c)(1)(A)(i)]

 3        On or about November 10, 2019, in Orange County, within the

 4   Central District of California, defendant QUYNHAN ADAM DO NGUYEN

 5   knowingly possessed firearms, namely, a Sig Sauer, model P226, .40

 6   caliber pistol, bearing serial number U672322, and an unserialized

 7   9mm pistol with no known make or model (commonly referred to as a

 8   “ghost gun”), in furtherance of a drug trafficking crime, namely,

 9   possession with intent to distribute 3, 4-

10   methylenedioxymethamphetamine, in violation of Title 21, United

11   States Code, Sections 841(a)(1), (b)(1)(C), as charged in Count Two

12   of this Indictment.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            3
      Case 8:20-cr-00082-DOC Document 1 Filed 07/08/20 Page 4 of 10 Page ID #:4



 1                                     COUNT FOUR

 2                             [18 U.S.C. § 922(g)(1)]

 3        On or about November 10, 2019, in Orange County, within the

 4   Central District of California, defendant QUYNHAN ADAM DO NGUYEN

 5   knowingly possessed the following firearm and ammunition, in and

 6   affecting interstate and foreign commerce:

 7        (1) a Sig Sauer, model P226, .40 caliber pistol, bearing serial

 8   number U672322;

 9        (2) 100 rounds of Winchester Luger 9mm caliber ammunition;

10        (3) 50 rounds of Winchester S&W .40 caliber ammunition;

11        (4) 19 rounds of Winchester +P+ 15 9mm caliber ammunition;

12        (5) 4 rounds of Sig Sauer Luger 9mm caliber ammunition; and

13        (6) 3 rounds of Federal Cartridge Company Luger 9mm caliber

14   ammunition.

15        Defendant NGUYEN possessed such firearm and ammunition knowing

16   that he had previously been convicted of at least one of the

17   following felony crimes, each punishable by a term of imprisonment

18   exceeding one year:

19        (1)   Second Degree Vehicle Burglary, in violation of California

20   Penal Code Sections 459, 460(b), in the Superior Court of the State

21   of California, County of Orange, case number 03HF1408, on or about

22   November 25, 2003;

23        (2)   Grand Theft, in violation of California Penal Code Section

24   487(a), in the Superior Court of the State of California, County of

25   Orange, case number 03HF1408, on or about November 25, 2003;

26        (3)   Receiving Stolen Property, in violation of California Penal

27   Code Section 496(a), in the Superior Court of the State of

28

                                            4
      Case 8:20-cr-00082-DOC Document 1 Filed 07/08/20 Page 5 of 10 Page ID #:5



 1   California, County of Orange, case number 03HF1408, on or about

 2   November 25, 2003;

 3        (4)   Insurance Fraud, in violation of California Penal Code

 4   Section 550(b)(3), in the Superior Court of the State of California,

 5   County of Orange, case number 10NF2313, on or about March 3, 2011;

 6        (5)   Grand Theft, in violation of California Penal Code Section

 7   487(a), in the Superior Court of the State of California, County of

 8   Orange, case number 10NF2313, on or about March 3, 2011;

 9        (6)   Possession of Firearm by Felon, in violation of California

10   Penal Code Section 12021(a)(1), in the Superior Court of the State of

11   California, County of Orange, case number 10WF3034, on or about March

12   3, 2011; and

13        (7)   Possession of Ammunition by Felon, in violation of

14   California Penal Code Section 30305(a)(1), in the Superior Court of

15   the State of California, County of Orange, case number 14HF2654, on

16   or about January 8, 2015.

17

18

19

20

21

22

23

24

25

26

27

28

                                            5
      Case 8:20-cr-00082-DOC Document 1 Filed 07/08/20 Page 6 of 10 Page ID #:6



 1                            FORFEITURE ALLEGATION ONE

 2             [21 U.S.C. § 853; 18 U.S.C. § 924; 28 U.S.C. § 2461(c)]
 3        1.     Pursuant to Rule 32.2(a) of the Federal Rules of Criminal
 4   Procedure, notice is hereby given that the United States of America
 5   will seek forfeiture as part of any sentence, pursuant to Title 21,
 6   United States Code, Section 853, Title 18, United States Code,
 7   Section 924, and Title 28, United States Code, Section 2461(c), in
 8   the event of defendant QUYNHAN ADAM DO NGUYEN’s conviction of the
 9   offenses set forth in either of Counts One or Two of this Indictment.
10        2.     The defendant, if so convicted, shall forfeit to the United
11   States of America the following:
12               (a)   All right, title and interest in any and all property,
13   real or personal, constituting or derived from, any proceeds which
14   the defendant obtained, directly or indirectly, from any such
15   offense, including but not limited to the following:
16                     1.   Approximately $20,234 in U.S. currency seized on
17   November 9, 2019;
18                     2.   Approximately $40,383 in U.S. currency seized on
19   November 10, 2019;
20               (b)   All right, title and interest in any and all property,
21   real or personal, used, or intended to be used, in any manner or
22   part, to commit, or to facilitate the commission of any such offense;
23               (c)   All right, title and interest in any firearm or
24   ammunition involved in or used in any such offense, including but not
25   limited to the following:
26                     1.   One unserialized 9mm pistol with no known make or
27   model;
28

                                            6
      Case 8:20-cr-00082-DOC Document 1 Filed 07/08/20 Page 7 of 10 Page ID #:7



 1                    2.   One Sig Sauer, model P226, .40 caliber pistol,

 2   bearing serial number U672322; and

 3              (d)   To the extent such property is not available for

 4   forfeiture, a sum of money equal to the total value of the property

 5   described in subparagraphs (a), (b), and (c).

 6        3.    Pursuant to Title 21, United States Code, Section 853(p),

 7   the defendant, if so convicted, shall forfeit substitute property if,

 8   by any act or omission of the defendant, the property described in

 9   the preceding paragraph, or any portion thereof: (a) cannot be

10   located upon the exercise of due diligence; (b) has been transferred,

11   sold to, or deposited with a third party; (c) has been placed beyond

12   the jurisdiction of the court; (d) has been substantially diminished

13   in value; or (e) has been commingled with other property that cannot

14   be divided without difficulty.

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            7
      Case 8:20-cr-00082-DOC Document 1 Filed 07/08/20 Page 8 of 10 Page ID #:8



 1                            FORFEITURE ALLEGATION TWO

 2                 [18 U.S.C. § 924(d)(1); 28 U.S.C. § 2461(c)]
 3        (1)   Pursuant to Rule 32.2 of the Federal Rules of Criminal
 4   Procedure, notice is hereby given that the United States of America
 5   will seek forfeiture as part of any sentence, pursuant to Title 18,
 6   United States Code, Section 924(d)(1), and Title 28, United States
 7   Code, Section 2461(c), in the event of defendant QUYNHAN ADAM DO
 8   NGUYEN’s conviction of the offenses set forth in either of Counts
 9   Three or Four of this Indictment.
10        (2)   The defendant, if so convicted, shall forfeit to the United
11   States of America the following:
12              (a)   All right, title and interest in any firearm or
13   ammunition involved in or used in any such offense, including but not
14   limited to the following:
15                    1.   One unserialized 9mm pistol with no known make or
16   model;
17                    2.   One Sig Sauer, model P226, .40 caliber pistol,
18   bearing serial number U672322;
19                    3.   100 rounds of Winchester Luger 9mm caliber
20   ammunition;
21                    4.   50 rounds of Winchester S&W .40 caliber
22   ammunition;
23                    5.   19 rounds of Winchester +P+ 15 9mm caliber
24   ammunition;
25                    6.   4 rounds of Sig Sauer Luger 9mm caliber
26   ammunition;
27                    7.   3 rounds of Federal Cartridge Company Luger 9mm
28   caliber ammunition; and
                                            8
      Case 8:20-cr-00082-DOC Document 1 Filed 07/08/20 Page 9 of 10 Page ID #:9



 1              (b)   To the extent such property is not available for

 2   forfeiture, a sum of money equal to the total value of the property

 3   described in subparagraph (a).

 4        (3)   Pursuant to Title 21, United States Code, Section 853(p),

 5   the defendant, if so convicted, shall forfeit substitute property if,

 6   by any act or omission of the defendant, the property described in

 7   the preceding paragraph, or any portion thereof: (a) cannot be

 8   located upon the exercise of due diligence; (b) has been transferred,

 9   sold to, or deposited with a third party; (c) has been placed beyond

10   the jurisdiction of the court; (d) has been substantially diminished

11   //

12   //

13   //

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            9
Case 8:20-cr-00082-DOC Document 1 Filed 07/08/20 Page 10 of 10 Page ID #:10
